Citation Nr: 0404196	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence was submitted to reopen 
a claim of service connection for bilateral tinnitus.

3.  Whether new and material evidence was submitted to reopen 
a claim of service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  In an August 1999 rating decision, the 
RO held that new and material evidence had not been received 
to reopen a claim of service connection for bilateral hearing 
loss.  The RO, however, in a February 2000 rating decision, 
reviewed the claim of service connection for bilateral 
hearing loss on a de novo basis because there had not been a 
previous final denial on the issue of service connection for 
bilateral hearing loss.  In July 2001, the veteran, his son 
and his representative appeared at a hearing.  In a September 
2001 rating decision, the RO held that new and material 
evidence had not been received to reopen claims of service 
connection for tinnitus and hypertension.  Following a 
September 2002 Board remand, the veteran and his 
representative appeared before the undersigned Veterans Law 
Judge via a videoconference hearing  in May 2003.

The issue of whether new and material evidence was submitted 
to reopen a claim of service connection for hypertension is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  There is competent medical evidence of record relating 
the veteran's bilateral hearing loss to military service.

2.  The Board, in a June 1992 decision, denied entitlement to 
service connection for bilateral tinnitus.

3.  The RO, in an April 1998 rating decision, denied an 
application to reopen a claim of entitlement to service 
connection for bilateral tinnitus.  The veteran was notified 
of that decision and of his appellate rights and procedures 
in April 1998; he did not appeal that decision.

4.  The additional evidence submitted since the April 1998 
rating decision is new, relevant and directly relates to the 
claim of service connection for bilateral tinnitus.

5.  There is competent medical evidence of record relating 
the veteran's tinnitus to his now service-connected bilateral 
hearing loss.

6.  The Board denied service connection for hypertension in 
June 1992.  The veteran was notified of this decision and his 
procedural and appellate rights.  The veteran did not 
initiate an appeal.  

7.   Evidence received since the June 1992 Board decision is 
new and bears directly and substantially on the matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).

2.  The June 1992 Board decision denying service connection 
for bilateral tinnitus is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2003).

3.  The April 1998 RO decision denying the reopening of the 
claim of service connection for bilateral tinnitus is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).

4.  The evidence received subsequent to the April 1998 RO 
decision is new and material, and the claim of service 
connection for bilateral tinnitus is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

5.  Resolving doubt in the veteran's favor, bilateral 
tinnitus was caused or aggravated by the service-connected 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

6.  The June 1992 Board decision denying the veteran's claim 
of entitlement to service connection for hypertension is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 
(2003).  

7.  The evidence received subsequent to the unappealed June 
1992 Board decision is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
bilateral hearing loss as a result of in-service noise 
exposure and to reopen his claim for service connection for 
tinnitus.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   
38 C.F.R. § 3.303(d).  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

I.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  The provisions of 
38 C.F.R. § 3.385 do not have to be met during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In statements and testimony, the veteran testified that while 
servicing 90-millimeter anti-aircraft guns in Virginia, he 
was exposed to noise from the firing of such a gun and that 
he could not hear for two days after that noise exposure.  
The veteran's son stated that the veteran had always 
complained of hearing difficulties.  The veteran's discharge 
papers reflect that his military occupation specialty for 
almost his entire period of service was a machinist and that 
he completed various levels of ordinance school as a part of 
his in-service training.  

The veteran's service medical records show that on the 
entrance examination his hearing was 20/20 bilaterally.  On 
the retirement examination, his hearing, using the whispered 
voice testing, was 15/15 bilaterally.

A July 1987 VA otology consult noted that the veteran had 
significant noise exposure during WWII service.  An audiogram 
reflects the following pure tone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
65
70
LEFT
20
25
N/A
65

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  The audiologist noted that pure tone 
responses revealed normal hearing through the speech 
frequencies of the right and left ears and that speech test 
results supported the findings.  The diagnosis was a high 
frequency sensorineural hearing loss at 4000 and 8000 Hertz.  

In a March 1994 letter, Jay B. Farrior, M.D., noted that the 
veteran had noise exposure while in the military and from his 
work as a machinist.  Dr. Farrior indicated that based on a 
review of his hearing test, the veteran had a high frequency 
nerve hearing loss in both ears, with the average hearing 
loss in the right ear being 42 decibels and the average 
hearing loss in the left ear being 62 decibels.  Dr. Farrior 
opined that the high frequency nerve hearing loss was 
probably secondary to aging as well as noise exposure.

Private audiograms from Gaither G. Davis, M.D., dated in May 
1994 and July 1995, reveal that the veteran had bilateral 
mild-to-severe precipitous sensorineural hearing loss from 
1000 to 8000 Hertz. 

VA medical records reflect that in January 2000 the veteran 
had a slow, progressive type of hearing problems secondary to 
four years of military noise, specifically exposure from 
artillery fire without wearing hearing protection.  He also 
reported 40 years of occupational noise from working as a 
machinist without using hearing protection.  Pure tone 
audiometry revealed to mild-to-profound mixed hearing loss in 
both ears.  The speech recognition ability was fair in both 
ears.  The assessment was bilateral mixed impairment.  In 
March 2000, the pure tone air audiometry of the right ear 
continued to show mild-to-profound sloping hearing loss.

While the veteran has reported that he worked as a machinist 
for more than 40 years, he testified that this work was in a 
quiet shop with a background noise of humming.  In support of 
the veteran's claim, the veteran's plant manager, W. F., in a 
June 2001 statement, reported that the work in the precision 
machine room where the veteran worked was moderately quiet.  

The latest audiogram of record with interpreted results is 
the July 1987 VA audiogram, which shows pure tone thresholds 
at 40 decibels or higher at 3000 Hertz in the left ear and at 
4000 Hertz bilaterally.  This audiogram reflects a bilateral 
hearing loss disability per 38 C.F.R. § 3.385.  VA records 
dated in 2000 show impairment of the ears with a mild-to-
profound sloping hearing loss in the right ear.

The Board reviewed the probative evidence of record.  Both 
the VA and private medical records note the veteran's 
complaints of hearing loss, his positive noise exposure, and 
reveal findings of hearing loss.  Thus, resolving doubt in 
the veteran's favor, the Board concludes that service 
connection is warranted for bilateral hearing loss.

II.  New and Material 

Prior unappealed decisions of the RO and the Board are final.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a), 20.1104 (2003).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A.  Bilateral Tinnitus

Service connection for bilateral tinnitus was denied by the 
RO in December 1990.  In June 1992, the Board denied the 
veteran's claim for service connection for a bilateral 
tinnitus.  In January 1998, the veteran requested that his 
claim for service connection for bilateral tinnitus be 
reopened.  The RO, in an April 1998 decision, denied his 
petition to reopen the claim.  He was furnished with notice 
of appellate rights and procedures, but he did not appeal 
this decision.  In August 1999, the veteran petitioned to 
reopen his claim.

The RO initially denied service connection for bilateral 
tinnitus in the December 1990 rating decision on the bases 
that there were no complaints or treatment of tinnitus in 
service and that there was no evidence of hearing loss, a 
head injury or a concussion in service.  The veteran appealed 
the December 1990 denial to the Board.  In a July 1992 
decision, the Board confirmed the denial of service 
connection for bilateral tinnitus on the bases that tinnitus 
was not shown in service, that the disorder first became 
manifested many years after the veteran's separation from 
service, and that the disorder was not related to in-service 
activity.  Thus, that decision was final.

The veteran attempted to reopen his claim for service 
connection for bilateral tinnitus in January 1998.  The 
evidence before the RO in 1998 consisted of: service medical 
records that did not contain a diagnosis of tinnitus or a 
complaint of ringing in the ears; VA Medical Center records 
dated in 1987 showing that tinnitus was diagnosed and that 
the veteran reported a 45-year history of tinnitus and a 
history of noise exposure in service; and the veteran's 
contentions that the onset of his tinnitus was in service.  
In April 1998, the RO advised him that the prior denial of 
that claim was confirmed and that the claim was not reopened.  
He was furnished with notice of appellate rights and 
procedures, but did not appeal the RO's decision.  Therefore, 
that decision was final.

Evidence submitted in support of his August 1999 petition to 
reopen the claim includes the March 1994 statement of Dr. 
Farrior.  In that statement, Dr. Farrior noted that as he 
understood it, the veteran had had ringing in his ears for 
about fifty years.  Dr. Farrior indicated that the veteran 
had some noise exposure from his work as a machinist and 
while in the military.  Dr. Farrior opined that the tinnitus 
was due to the high frequency nerve hearing loss.  The Board 
finds that the medical evidence bears directly and 
substantially upon the specific matter under consideration 
because it consists of a medical opinion that attributes a 
post-service disability to a now service-connected disorder.  
As such, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that the evidence is new and material, and 
serves to reopen the claim.  38 C.F.R. § 3.156.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the Court has 
held that the term "disability" as used in 38 U.S.C.A. §§ 
1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In light of the above determination granting service 
connection for hearing loss and totality of the evidence 
including Dr. Farrior's opinion, the Board finds that the 
veteran's bilateral tinnitus is related to his service-
connected bilateral hearing loss.   It appears that Dr. 
Farrior's opinion was based on sound medical judgment.  
Moreover, there is no medical evidence of record to refute 
the professional medical opinion of the physician and there 
are no prevailing reasons to doubt the credibility or 
probative value of the physician's statement supporting the 
claim for bilateral tinnitus.  Given the foregoing, the Board 
finds that the benefit of the doubt is resolved in favor of 
the veteran.  Accordingly, service connection is warranted 
for the veteran's bilateral tinnitus.

The Board is considering the claim of service connection for 
tinnitus as secondary to the newly service-connected 
bilateral hearing loss, which was not and could not have been 
considered by the RO.  Nonetheless, given the favorable 
outcome as noted below, no conceivable prejudice to the 
veteran could result from this adjudication, especially since 
there is no evidence that the tinnitus was in any part caused 
or aggravated by a non-service-connected disorder.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

B.  Hypertension

Service connection for hypertension was denied by the RO in 
December 1990.  In June 1992, the Board denied the veteran's 
claim for service connection for a hypertension on the basis 
that hypertension was not shown in service or since that 
time.  

At the time of the June 1992 Board decision, the record 
included copies of service medical records, a VA application 
for compensation and statement, and VA medical records dated 
from 1987 to 1990.  

Since the June 1992 Board decision the evidence submitted 
included private medical records, the veteran's statements 
and testimony, and an affidavit from a fellow veteran who 
served with the veteran.  The medical records do not show any 
treatment for hypertension.  However, in a July 1999 
affidavit, J.D.H. reported that he was a Senior Non 
Commissioned officer in the veteran's unit and the veteran 
served as his assistant.  According to Mr. H., the veteran 
was rejected for combat duty at the time of the Battle of the 
Bulge due to high blood pressure.  This corroborates the 
veteran's statements.  As such the Board finds that this 
evidence bears directly and substantially upon the specific 
matter under consideration. This evidence therefore 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the claim is thus reopened. 

III.  VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard, 4 Vet. App. at 
393.  Thus, the additional delay in the adjudication of the 
above issues, which would result from a remand solely to 
allow the RO to apply the VCAA, would not be justified.


ORDER

Service connection for bilateral hearing loss is granted.

The veteran's claim of entitlement to service connection for 
bilateral tinnitus is reopened, and secondary service 
connection for bilateral tinnitus is granted.

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for hypertension 
is reopened and the appeal is granted to this extent only.


REMAND

At his June 2003 hearing, the veteran testified that Dr. 
Steven Smith, of the VA medical center in Tampa, Florida, 
opined that his hypertension was caused by active service.  
VA should assist the veteran in obtaining this alleged 
medical opinion.  Graves v. Brown, 8 Vet. App. 522 (1996).

Additionally, VA should attempt to obtain any U.S. Army 
Office of the Surgeon General reports for the veteran along 
with any records in possession of the British government 
regarding treatment for hypertension at a British medical 
facility during service and any non-VA medical records 
regarding hypertension, to include records showing blood 
pressure readings.  Under VCAA, VA's duty to assist the 
veteran includes obtaining relevant medical records in order 
to determine the nature and extent of the veteran's 
disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Ask the veteran to identify any 
medical treatment or follow-up for his 
hypertension and evaluation of possible 
hypertension, to include records 
containing blood pressure readings, since 
active service.  Obtain all records from 
the VA medical center in Tampa, Florida.  
Ask Dr. Steven Smith of the VA medical 
center in Tampa, Florida, if he has an 
opinion on whether the veteran's 
hypertension was or was not caused by 
active service, and if so, submit a 
statement giving his opinion.  Obtain any 
identified records to include those 
regarding a physical examination by a 
nurse at the veteran's former employer in 
or around 1946, Dr. Sabella, and Dr. 
Tamm, and associate them with the claims 
folder.  If any request for private 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 C.F.R. 
§ 3.159(e).

2.  Obtain any U.S. Army Office of the 
Surgeon General records for the veteran 
from the National Personnel Records 
Center.  If any request for such records 
is unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  Obtain any records regarding 
treatment in a British medical facility 
during active service from the following 
sources: (a) Defence Secondary Care 
Agency, Central Medical Records 
Repository, Building 113, Royal Air Force 
Halton, Aylesbury, Bucks HP22 5PS; (b) 
Public Record Office, Ruskin Avenue, Kew, 
Richmond, Surrey, TW9 4DU, England; and 
(c) Chief Clerk, MRS Delhi Barracks, 
Tidworth, UK SP9 7DX.  If any request for 
such records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

4.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



